year period, Flangas shall not engage in any activity that results in public
                  discipline, including a Letter of Reprimand; Flangas shall pay the actual
                  costs of the disciplinary proceeding, excluding staff salaries, within 30
                  days of receipt of the bill of costs; Flangas shall pay restitution in the
                  amount of $50,586.52 within two years of July 1, 2014, and shall open a
                  bank account and begin making monthly payments in the amount of
                  $2,107.77 per month towards this restitution and submit quarterly
                  statements to the State Bar demonstrating compliance:' Flangas shall
                  take an additional ten hours of continuing legal education, including five
                  hours relating to law office management and five hours relating to
                  attorney ethics.
                              In approving the conditional guilty plea agreement, the
                  hearing panel considered aggravating and mitigating factors as agreed to
                  within the plea agreement. The aggravating factors are: a pattern of
                  misconduct, multiple offenses, vulnerability of the victim, and substantial
                  experience in the practice of law. The mitigating factors are: absence of a
                  prior disciplinary record, absence of a dishonest or selfish motive,
                  substantial efforts provided on behalf of clients, timely good faith effort to
                  make restitution or to rectify consequences of misconduct, and full and



                        'The restitution shall be paid as follows: Leonard and Doris Morris
                  ($500), Sheraz Raja ($3,000), Charles Platt ($5,026.52), Cindy Silvagni
                  ($1,500), Michael Fuller ($4,000), Elizabeth and Generoso Rodriguez
                  ($3,560), Luke and Sherry Krebs ($1,500), Susan Mitchell ($4,000), Ronald
                  and Margarite Stevens ($5,000), Mike Bluett ($1,000), Richard Altman
                  ($4,500), Connie Conwell ($4,500), Fred Lewis ($500), Diane Moon
                  ($2,000), Sandra Baise ($1,500), Emiliano and Martha Renteria ($1,500),
                  Nicole Dawson ($1,500), William and Kathie Smith ($1,500), James and
                  Dianna Newell ($2,500), and Barbara Durah ($1,500).

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce

                                          11111241
                      free disclosure to disciplinary authority or cooperative attitude toward
                      proceeding. See SCR 102.5.
                                    Based on our review of the record, we conclude that the guilty
                      plea agreement should be approved with the clarification that the time
                      periods for the suspension and all conditions commence on the date that
                      this order is filed. See SCR 113(1). We hereby impose a two-year stayed
                      suspension, with an actual immediate suspension of six months,
                      commencing on the date this order is filed. Additionally, Flangas must
                      comply with all of the conditions in the plea agreement, as outlined above,
                      except that the time period for the requirements begin on the date this
                      order is filed, rather than the stipulated date of July 1, 2014. The parties
                      shall comply with the applicable provisions of SCR 115 and SCR 121.1.
                                    It is so ORDERED.




                                                                           C.J.




                                                                                             J.
                      Pickering                                  Hardesty


                                                   J.                             anS7
                      Parraguirre                                Dnglas-,

                                                                   /16(
                                                                  Saitta




SUPREME COURT
        OF
     NEVADA


(0) 1947A    Asel.4
                                                            3

                                                             -
                cc: David Clark, Bar Counsel
                     Flangas Dalacas Law Group, Inc.
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                   4